Citation Nr: 1455885	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-41 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G. P.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the October 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

It is noted that the Veteran perfected an appeal concerning increased ratings for the left and right knee by filing a substantive appeal in July 2013.  However, the Veteran withdrew this appeal in September 2013 after the disability ratings were increased to 20 percent for each knee.  Withdrawal of the appeal was effective upon receipt at the RO, therefore, the increased rating matters are not before the Board.  See 38 C.F.R. § 20.204 (2014).


FINDING OF FACT

Obstructive sleep apnea manifested in service and is etiologically related to service. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection for sleep apnea is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the evidence shows that in July 2009 and in August 2009, just before the commencement of the appeal period, the Veteran underwent private sleep studies and was diagnosed with obstructive sleep apnea.  See July 2009 and August 2009 private sleep study reports.  Further, the evidence shows that the Veteran has been treated for obstructive sleep apnea at VA during the appeal period based on the results of the July 2009 and August 2009 private sleep studies.  See e.g., September 2009 VA treatment records.  The Veteran was also diagnosed with obstructive sleep apnea on VA examination in June 2010.  Based on this evidence, the Board concludes that the first Shedden element, a present disability, is met.  

Second, lay statements from two of the Veteran's in-service roommates and from the Veteran show that during service the Veteran had problems breathing when sleeping, he snored severely, at times started coughing in his sleep, he gasped for air in his sleep, and he would wake throughout the night and was afraid to go back to sleep.  See September 2009 roommate's statement; January 2010 Veteran statement; October 2014 Board hearing transcript at p. 4.  The Veteran and his roommates are competent to testify as to their observations, and the Board finds that they are credible.  Based on these lay statements, and on the medical evidence discussed below, the Board concludes that the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Third, the competent medical evidence shows that the Veteran's sleep apnea manifested in service and is related to service.  Of significant probative value are the November 2009 and March 2010 opinions of Dr. C. S., as she based her opinions on her medical expertise, sleep studies, the Veteran's sleep history, and the Veteran's lay statements.  Dr. C. S. opined that the Veteran's sleep apnea developed during active duty, as he was told by others that he snored persistently during sleep and that he stopped breathing when he was sleeping.  The Veteran himself reported that he did not know that it was abnormal to snore and he did not realize that he was having repetitive breathing pauses during sleep.  The Veteran reported that he thought his poor sleep quality and his fatigue were due to his duty schedule and he did not know that he had a sleep disorder.  Dr. C. S. opined that the Veteran's history of snoring, breathing pauses, difficulty sleeping, and daytime fatigue and sleepiness indicate that the sleep apnea began years ago while he was on active duty and that his sleep apnea gradually worsened over the years.  See November 2009 private medical opinion.  

Dr. C. S. also noted that the Veteran reported that he gained weight during the years of his active duty.  Dr. C. S. stated that weight gain of the magnitude reported by the Veteran (approximately 24% over the course of his active duty years) may contribute to the development of sleep apnea and may also exacerbate sleep apnea.  See March 2010 private medical opinion.  The Board notes that the service treatment records support the Veteran's report of weight gain over the course of his active duty service.  See e.g., April 1985 entry examination (weight of 150 lbs.); March 2002 physical examination (weight of 210 lbs.); March 2005 acute care and treatment record (weight of 213 lbs.).  

Based on this evidence, the Board finds that the Veteran's current obstructive sleep apnea manifested in service.  Thus, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.  Because all three Shedden elements are met, entitlement to service connection for obstructive sleep apnea is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


